Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on May 24, 2019.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/185357 filed on November 9, 2018.

 Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed staple cartridge having a peripheral space that accommodates staples therein, the peripheral space comprising: a first side wall extending from a first side of a bottom wall; a second side wall extending from a second side of the bottom wall opposite to the first side and first side wall; a front wall erected from the bottom wall with a discharging port therebetween, the third side connecting end portions of the first and second side of the bottom wall, wherein an opening is provided opposing the bottom wall (in one of the first wall, second wall or front wall) for the purpose of allowing legs of staples accommodated within the peripheral space to be viewable to determine misalignment or faulty configuration of the staples.
The prior art is found to be well versed in providing openings in sidewalls of a peripheral space accommodating staples (fasteners) for the purpose of viewing the staples therein; however, ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199


/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                         March 27, 2021